EXHIBIT 10.122
 
ENVIRONMENTAL INDEMNITY AGREEMENT
 
ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) made as of the 8th day of
April 2010 by GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership (together with its permitted successors and assigns, “Sponsor”) and
GLIMCHER MJC, LLC, A Delaware limited liability company (together with its
successors and assigns, “Borrower”, and, collectively with Sponsor, jointly and
severally, the “Indemnitor”) in favor of GOLDMAN SACHS COMMERCIAL MORTGAGE
CAPITAL, L.P., a Delaware limited partnership (together with its successors and
assigns under the Loan Agreement (as defined below), the “Lender”) and the other
Indemnified Parties (as defined below).
 
RECITALS:
 
A. WHEREAS, Lender is prepared to make a certain loan (the “Loan”) to Borrower,
pursuant to a Loan Agreement of even date between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”), which Loan shall be evidenced by one or
more promissory notes (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, collectively, the “Note”)
and secured by certain real property (collectively, the “Property”).
 
B. WHEREAS, the Lender is unwilling to make the Loan unless Indemnitor agrees to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.
 
C. WHEREAS, Indemnitor is entering into this Agreement to induce the Lender to
make the Loan.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Indemnitor hereby represents, warrants, covenants and
agrees for the benefit of the Indemnified Parties as follows:
 
1. Environmental Representations And Warranties.  The representations and
warranties of Borrower in Section 4.28 of the Loan Agreement are incorporated
herein by this reference as if fully set forth herein and deemed to have been
made as of the date hereof by Indemnitor.
 
2. Environmental Covenants.  Indemnitor covenants that:
 
(a)           all uses and operations on or of the Property by Borrower or any
Person affiliated with Borrower shall be in compliance in all material respects
with all applicable Environmental Laws and permits issued pursuant thereto,
except as is not reasonably likely to result in a Material Adverse Effect;
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Borrower shall use commercially reasonable efforts to ensure that
uses and operations by all tenants or other users of the Property are in
material compliance with all applicable Environmental Laws and permits issued
pursuant thereto, except as is not reasonably likely to result in a Material
Adverse Effect;
 
(c)           Borrower shall use commercially reasonable efforts to ensure that
there shall be no Releases of Hazardous Substances in, on, under or from the
Property in violation of Environmental Law, except as is not reasonably likely
to result in a Material Adverse Effect;
 
(d)           Borrower shall use commercially reasonable efforts to ensure that
there shall be no Hazardous Substances in, on, or under the Property, except
those that are (i) both (A) in compliance with all applicable Environmental Laws
and with permits issued pursuant thereto, and (B) fully disclosed to Lender in
writing or routinely used in the operation and maintenance of, or by tenants in,
commercial properties similar to the Property, or (ii) not reasonably likely to
result in a Material Adverse Effect.  Notwithstanding the foregoing, it shall
not be a default under the Loan Documents if any Hazardous Substances that fail
to satisfy either clauses (i) or (ii) of the previous sentence are in, on or
under the Property and Borrower (x) commences the Remediation of the same in
accordance with applicable Environmental Law within thirty (30) days after
written notice thereof (or, if Borrower is unable to secure any Permits or
approvals of applicable Governmental Authorities required for such Remediation
during such thirty (30) day period after reasonable effort, upon its securing
such Permits, provided that Borrower continues to attempt to secure the same in
a diligent manner), and (y) thereafter diligently and expeditiously proceeds to
Remediate the same;
 
(e)           Borrower shall keep the Property free and clear of all liens and
other encumbrances imposed pursuant to any Environmental Law, whether or not due
to any act or omission of Borrower (the “Environmental Liens”), provided that it
shall not be a default under the Loan Documents if any such Environmental Liens
are imposed and Borrower either (i) commences to remove such Environmental Liens
within thirty (30) days after written notice thereof and thereafter diligently
and expeditiously proceed to remove the same, or (ii) after notice to Lender,
contests by appropriate legal proceedings, promptly initiated and conducted in
good faith and with due diligence, the imposition of such Environmental Liens,
so long as (A) no Event of Default has occurred and is continuing, (B) such
proceeding shall suspend the enforcement of such Environmental Liens, (C)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost, and (D) Borrower shall
have furnished such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to ensure the payment of any related costs or
expenses, together with all interest or penalties thereon;
 
(f)           Borrower shall fully, expeditiously and reasonably cooperate in
all activities pursuant to Section 3 of this Agreement, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews;
 
(g)           Borrower shall perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable request of Lender made in the event that Lender
reasonably believes that an environmental hazard exists on the Property
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials, and other materials and substances whether solid,
liquid or gas), and share with Lender the reports and other results thereof, and
Lender and the other Indemnified Parties shall be entitled to rely on such
reports and other results thereof;
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           Borrower shall comply with all reasonable requests of Lender made
in the event of the presence of any Hazardous Substance or other environmental
hazard on the Property in violation of Environmental Law to: (i) reasonably
effectuate Remediation of such Hazardous Substance or condition in violation of
applicable Environmental Law; (ii) comply in all material respects with any
applicable Environmental Law; and (iii) comply with any directive from any
applicable Governmental Authority, provided that with respect to (h)(ii) and
(iii) above, after notice to Lender, Borrower may suspend such compliance and
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the applicability of such Environmental Law,
and provided further that (A) no Event of Default (as defined in the Loan
Agreement) has occurred and is continuing, (B)  the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, and (C) Borrower shall have furnished the security
as may be required in the proceeding, or as may be reasonably requested by
Lender to ensure the payment of any related costs or expenses, together with all
interest and penalties thereon;
 
(i)           Borrower shall not do, and shall use commercially reasonable
efforts to prevent any tenant or other user of the Property from doing, any act,
that is in material non-compliance of applicable Environmental Law, is contrary
to any requirement of any insurer, constitutes a public or private nuisance,
constitutes waste, or violates any covenant, condition, agreement or easement
relating to any environmental matters and applicable to the Property and which
is reasonably likely, in any such case, to result in a Material Adverse Effect;
 
(j)           Borrower shall promptly notify Lender as it becomes aware of
(i) any presence of or Releases of Hazardous Substances in, on, under, or from
the Property; (ii) any material non-compliance with any Environmental Laws
related in any way to the Property; (iii) any actual Environmental Lien;
(iv) any Remediation of environmental conditions required by a Governmental
Authority relating to the Property; and (v) any written notice or other written
communication relating to (A) the Property of which it becomes aware from any
source whatsoever (including but not limited to a Governmental Authority)
relating in any way to the presence of any Hazardous Substances on the Property,
or Remediation thereof, (B) possible liability of any Person pursuant to any
Environmental Law with respect to the Property, (C) other environmental
conditions in connection with the Property, to the extent in violation of any
Environmental Law, or (D) any actual or threatened administrative or judicial
proceedings in connection with the Property and any environmental matters
addressed in this Agreement.
 
3. Indemnified Rights/Cooperation and Access.  In the event that Lender
reasonably believes that there is a violation of Environmental Law at the
Property that will have a Material Adverse Effect, or that endangers any tenants
or other occupants of such Property, upon reasonable notice from Lender,
Indemnitor shall promptly cause an engineer or consultant satisfactory to Lender
to conduct an environmental assessment or audit to assess any and all aspects of
the condition giving rise to such belief (the scope of which shall be determined
in the reasonable discretion of Lender) and take any samples of soil,
groundwater or other water, air, or building materials or any other invasive
testing requested by Lender and promptly deliver the results of any such
assessment, audit, sampling or other testing to Lender; provided, however, that,
if such results are not delivered to Lender within a reasonable period, upon
reasonable notice to Indemnitor, Lender and any other Person designated by
Lender, including but not limited to any receiver, any representative of a
Governmental Authority, and any environmental consultant shall have the right,
but not the obligation, to enter upon the Property at all reasonable times
(subject to the rights of tenants) to assess any and all aspects of the
environmental condition of the applicable Property, including but not limited
to, by conducting any environmental assessment or audit (the scope of which
shall be determined in the reasonable discretion of Lender) and taking samples
of soil, groundwater or other water, air, or building materials, and reasonably
conducting other invasive testing.  Indemnitor shall cooperate with and provide,
upon advance notice to each of them, Lender and any such Person designated by
Lender with such access to the Property.
 
 
3

--------------------------------------------------------------------------------

 
 
4. Indemnification.  Indemnitor covenants and agrees to protect defend,
indemnify, release and hold the Indemnified Parties harmless from and against,
any and all Losses and costs of Remediation (whether or not performed
voluntarily), engineers’ fees, environmental consultants’ fees and costs of
investigation (including but not limited to sampling, testing and analysis of
soil, water, air, building materials and other materials and substances whether
solid, liquid or gas) imposed upon, incurred by or asserted against any of the
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:
 
(a)           any presence of any Hazardous Substances in, on, above, or under
the Property;
 
(b)           any past, present or threatened Release of Hazardous Substances
in, on, above, under or from the Property;
 
(c)           any use, treatment, storage, holding, existence, disposition or
other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling on or at or transfer or
transportation to or from the Property of any Hazardous Substances at any time
located in, under, on or above the Property;
 
(d)           any actual or proposed Remediation of any Hazardous Substances at
any time located in, under, on or above the Property, whether or not such
Remediation is voluntary or pursuant to court or administrative order, including
but not limited to any removal, remedial or corrective action;
 
(e)           any present non-compliance or violations of any Environmental Laws
(or permits issued pursuant to any Environmental Laws) in connection with the
Property or operations thereon, including but not limited to any failure by
Borrower, any Person affiliated with Borrower, or any tenant or other user of
the Property to comply with any order of any Governmental Authority in
connection with any Environmental Laws;
 
(f)           the imposition, recording or filing of any Environmental Lien
encumbering the Property;
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
 
(h)           any act of Borrower, any Person affiliated with Borrower, or any
tenant or other user of the Property in arranging for disposal or treatment, or
arranging with a transporter for transport, disposal or treatment, of Hazardous
Substances relating to the Property, which are owned or possessed by Borrower,
any Person affiliated with Borrower or any tenant or other user of the Property,
in each case, at any disposal or treatment facilities, incineration vessels or
sites owned or operated by another Person and containing such or any similar
Hazardous Substances;
 
(i)           any act of Borrower, any Person affiliated with Borrower, or any
tenant or other user of the Property in accepting any Hazardous Substances for
transport to disposal or treatment facilities, incineration vessels or sites
selected by Borrower or such other users from which there is a Release, or a
threatened Release of any Hazardous Substance which causes the incurrence of
costs for Remediation;
 
(j)           any personal injury, wrongful death, or property or other damage
arising under any statutory or common law or tort law theory by reason of the
wrongful acts or omissions of Borrower, any Person affiliated with Borrower or
any tenant or other user of the Property with respect to environmental matters,
including but not limited to damages assessed for private or public nuisance or
for the conducting of an abnormally dangerous activity on or near the Property;
 
(k)           any misrepresentation or inaccuracy in any representation or
warranty in this Agreement or material breach or failure to perform any
covenants or other obligations of Borrower or Indemnitor pursuant to this
Agreement; and
 
(l)           any presence of mold or mold spores at the Property arising due to
Borrower’s failure to maintain the Property in accordance with the Loan
Documents, including, without limitation, the cost and expense of any repair,
replacement, removal, cleanup, abatement, disposal, relocation or other remedial
actions required at the Property for purposes of addressing any medical or legal
concerns resulting therefrom.
 
Notwithstanding any other provision of this Agreement to the contrary, the
indemnity provided by this Section 4 shall not apply to any Losses, costs of
Remediation or other liabilities of any Indemnified Party in the circumstances
described above if the Release or other environmental matter giving rise to same
shall occur on, at or under the Property subsequent to the time that Borrower
ceases to be in possession of the Property as a result of the exercise by Lender
of any remedies provided in the Loan Documents or other actions by Lender.
 
 
5

--------------------------------------------------------------------------------

 
 
5. Duty to Defend and Attorneys’ and Other Fees and Expenses.  Indemnitor agrees
that, upon request by any Indemnified Party, the Indemnitor shall defend such
Indemnified Party against any claim for which Indemnitor is indemnifying the
Indemnified Parties pursuant to Section 4 above (if requested by any Indemnified
Party, in the name of such Indemnified Party) by attorneys and other
professionals reasonably approved by the Indemnified Parties.  Notwithstanding
the foregoing, if the defendants in a claim include Borrower and any Indemnified
Party shall have reasonably concluded that (A) there are legal defenses
available to it that are materially different from those available to
Indemnitor, or (B) the use of the attorneys engaged by Indemnitor would present
such attorneys with a conflict of interest, such Indemnified Party may, in its
sole and absolute discretion, engage its own attorneys and other professionals
to assume its legal defenses and to defend or assist it, and, at the option of
such Indemnified Party, its attorneys shall control the resolution of any claim
or proceeding against such Indemnified Party, provided that no compromise or
settlement shall be entered without the Indemnitor’s consent, which consent
shall not be unreasonably withheld.  Upon demand, Indemnitor shall be liable to,
and shall, pay or, in the sole and absolute discretion of any Indemnified Party,
reimburse, such Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.
 
6. Definitions.  Capitalized terms used herein and not specifically defined
herein shall have the respective meanings ascribed to such terms in the Loan
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:
 
The term “Environmental Laws” means any and all present and future federal,
state and local laws, statutes, ordinances, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to the
pollution, protection or cleanup of the environment, relating to the impact of
Hazardous Substances on property, health or safety, or the Use or Release of
Hazardous Substances, or relating to the liability for or costs of other actual
or threatened danger to health or the environment.  The term “Environmental Law”
includes, but is not limited to, the following statutes, as amended, any
successors thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Materials Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Clean Water Act; the Clean Air Act; the Toxic Substances Control
Act; the Safe Drinking Water Act; the Occupational Safety and Health Act; the
Federal Water Pollution Control Act; the Federal Insecticide, Fungicide and
Rodenticide Act; the Endangered Species Act; the National Environmental Policy
Act; and the River and Harbors Appropriation Act.  The term “Environmental Law”
also includes, but is not limited to, any present and future federal state and
local laws, statutes ordinances, rules, regulations and the like, as well as
common law, conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of a
property; or requiring notification or disclosure of Releases of Hazardous
Substances or other environmental conditions of a property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property.
 
The term “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
toxic substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the environment or the
presence of which on, in or under the Property is prohibited under Environmental
Law, including but not limited to petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead and radon, and
compounds containing them (including gasoline, diesel fuel, oil and lead-based
paint), and radioactive materials, flammables and explosives and compounds
containing them.
 
 
6

--------------------------------------------------------------------------------

 
 
The term “Indemnified Parties” means Lender and any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved with the servicing of the Loan, Persons who may hold or acquire or
will have held a full or partial interest in the Loan or, following a
foreclosure or deed-in-lieu of foreclosure, the Property (including, but not
limited to, custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan or the Property for the benefit of third
parties) as well as the respective officers, directors, employees, successors
and assigns of any and all of the foregoing.
 
The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.
 
The term “Losses” means any losses, damages, costs (including reasonable fees of
attorneys, engineers and environmental consultants), fees (including reasonable
fees of attorneys, engineers and environmental consultants), expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), diminution in value, amounts
paid in settlement, litigation costs, attorneys’ fees, engineers’ fees,
environmental consultants’ fees, and investigation costs (including but not
limited to costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards.
 
The term “Release” means any release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing or other movement of Hazardous Substances into the
indoor or outdoor environment (including the movement of Hazardous Substances
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata).
 
The term “Remediation” means any response, remedial removal, or corrective
action; any activity to clean up, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Substance; any actions to prevent, cure or mitigate any
Release of any Hazardous Substance; any action to comply with any Environmental
Laws or with any permits issued pursuant thereto; any inspection, investigation,
study, monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Release of Hazardous Substances.
 
7. Unimpaired Liability. The liability of Borrower under this Agreement shall in
no way be limited or impaired by, and Indemnitor hereby consents and agrees to
and shall be bound by, any amendment, replacement or modification of the
provisions of the Note, the Loan Agreement or any other Loan Document entered
into by (x) Borrower or any Person who succeeds Borrower or any Person as owner
of the Property or (y) any other Person party to such Loan Document.  In
addition, the liability of Indemnitor under this Agreement shall in no way be
limited or impaired by (i) any extensions of time for performance required by
the Note, the Loan Agreement or any of the other Loan Documents, (ii) unless a
substitute Indemnitor acceptable to Lender (in its sole discretion) has agreed
in writing to be bound by the terms of this Agreement, any sale or transfer of
all or part of the Property, (iii) the accuracy or inaccuracy of the
representations and warranties made by Borrower under the Note, the Loan
Agreement or any of the other Loan Documents or herein, (iv) the release of
Borrower or any other Person from performance or observance of any of the
agreements, covenants, terms or condition contained in any of the other Loan
Documents by operation of law, Lender’s voluntary act, or otherwise, or (v) the
release or substitution in whole or in part of any security for the Note.
 
 
7

--------------------------------------------------------------------------------

 
 
8. Enforcement.  (a)  The Indemnified Parties may enforce the obligations of
Borrower without first resorting to or exhausting any security or collateral or
without first having recourse to the Note, the Loan Agreement or any other Loan
Documents, through foreclosure proceedings or otherwise.  It is not necessary
for an Event of Default to have occurred pursuant to and as defined in the Loan
Agreement for any Indemnified Party to exercise its rights pursuant to this
Agreement.  Indemnitor hereby acknowledges and agrees that Indemnitor is fully
and personally liable for the obligations thereunder, and any liability
hereunder is not limited to the original or amortized principal balance of the
Loan or the value of the Property.
 
(b)           Notwithstanding anything to the contrary set forth herein, this
Agreement is not and shall not be deemed to be secured by the Mortgage.  Without
limiting any of the remedies provided in the Loan Documents, Indemnitor
acknowledges and agrees that the provisions of this Agreement are environmental
provisions made by Indemnitor relating to the Property (the “Environmental
Provisions”).  Indemnitor’s breach or a failure to comply with the Environmental
Provisions shall constitute a breach of contract entitling the Indemnified
Parties to all remedies for the recovery of damages and for the enforcement of
the Environmental Provisions.  The Indemnified Parties’ actions for recovery of
damages or enforcement of the Environmental Provisions shall not constitute an
action nor constitute a money judgment for a deficiency or a deficiency
judgment.  All remedies provided for by the Loan Documents are separate and
distinct causes of action that are not abrogated, modified, limited or otherwise
affected by the remedies provided herein.
 
(c)           Notwithstanding any provision of the Loan Documents, the
obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provisions of the Loan Agreement.  Indemnitor is fully and
personally liable for all such obligations.
 
9. Survival.  The obligations and liabilities of Indemnitor under this Agreement
shall survive until the third (3rd) anniversary of the payment in full of the
Indebtedness.
 
10. Interest.  Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand, shall bear interest at the lesser of
(a) the Default Rate (as defined in the Loan Agreement) or (b) the maximum
interest rate which the Indemnitor may by law pay or the Indemnified Parties may
charge and collect, from the date payment was due.
 
 
8

--------------------------------------------------------------------------------

 
 
11. Waivers. Indemnitor hereby waives (a) any right or claim of right to cause a
marshaling of its assets or to cause Lender or the other Indemnified Parties to
proceed against any of the security for the Loan before proceeding under this
Agreement against Borrower; (b) all rights and remedies accorded by applicable
law to indemnitors or guarantors, except any rights of subrogation which
Borrower may have, provided that the indemnity provided for hereunder shall
neither be contingent upon the existence of any such rights of subrogation nor
subject to any claims or defenses whatsoever which may be asserted in connection
with the enforcement or attempted enforcement of such subrogation rights
including, without limitation, any claim that such subrogation rights were
abrogated by any acts of any of the Indemnified Parties; (c) the right to assert
a counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by any of the Indemnified Parties; (d) notice
of acceptance hereof and of any action taken or omitted in reliance hereon; (e)
presentment for payment, demand of payment, protest or (unless expressly
required hereby) notice of nonpayment or failure to perform or observe, or other
proof, or notice or demand; and (f) all homestead exemption rights against the
obligations hereunder and the benefits of any statutes of limitations or
repose.  Notwithstanding anything to the contrary contained herein, Indemnitor
shall postpone the exercise of any rights of subrogation with respect to any
collateral securing the Loan until the Loan shall have been repaid in full.  No
delay by any Indemnified Party in exercising any right, power or privilege under
this Agreement shall operate as a waiver of any such privilege, power or right.
 
12. Subrogation.  Indemnitor shall take any and all reasonable actions,
including institution of legal action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such Persons
responsible for any liability arising out of the presence of any Hazardous
Substances at, in, on or under the Property or otherwise obligated by law to
bear the cost.  The Indemnified Parties shall be and hereby are subrogated to
all of the rights of Indemnitor now or hereafter in such claims.
 
13. Representations and Warranties.  Indemnitor jointly and severally represents
and warrants that:
 
(a)           Indemnitor has the full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder; the execution, delivery
and performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor;
 
(b)           Indemnitor’s execution of, and compliance with, this Agreement is
in the ordinary course of business of Indemnitor and will not result in the
breach of any term or provision of the certificate of limited liability company,
certificate of incorporation, limited liability company agreement, charter,
by-laws, partnership or trust agreement, or other governing instrument of
Indemnitor or result in the breach of any term or provision of, or conflict with
or constitute a default under, or result in the acceleration of any obligation
under, any agreement, indenture or loan or credit agreement or other instrument
to which Borrower or the Property is subject, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Borrower or the
Property is subject;
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           to the best of Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against Borrower which, either
in any one instance or in the aggregate, may result in a Material Adverse
Effect, or which would draw into question the validity of this Agreement or of
any action taken or to be taken in connection with the obligations of Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of Borrower to perform under the terms of this Agreement;
 
(d)           Indemnitor does not believe, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant contained in this
Agreement;
 
(e)           to the best of Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and
 
(f)           this Agreement constitutes a valid, legal and binding obligation
of Indemnitor.
 
14. No Waiver.  No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
 
15. Notice of Legal Actions.  Each party hereto shall, within ten (10) business
days of receipt thereof, give notice to the other parties hereto of (i) any
written notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to Hazardous Substances on, from or affecting
the Property in violation of Environmental Law, and (ii) any Legal Action
brought against such party or related to the Property, with respect to which
Borrower may have liability under this Agreement.  Such notice shall comply with
the provisions of Section 16 hereof.
 
16. Notices.  All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Agreement, as the case may be, in a written notice to the other parties to this
Agreement in the manner provided for in this Section).  A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.
 
 
If to Lender:
Goldman Sachs Commercial Mortgage Capital, L.P.

 
600 East Las Colinas Boulevard, Suite 450

 
Irving, Texas 75039

 
Attention:  Michael Forbes

 
 
and to:
Goldman Sachs Mortgage Company
85 Broad Street, 11th Floor
New York, New York 10004
Attention:  Daniel Bennett and J. Theodore Bostes

 
 
10

--------------------------------------------------------------------------------

 
 
 
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP

 
One Liberty Plaza

 
New York, New York 10006

 
Attention:  Michael Weinberger, Esq.

 
 
If to Indemnitor:
Glimcher MJC, LLC

 
c/o Glimcher Properties Limited Partnership

 
180 East Broad Street

 
Columbus, Ohio 43215

 
Attention:  General Counsel

 
 
with a copy to:
Glimcher MJC, LLC

 
c/o Glimcher Properties Limited Partnership

 
180 East Broad Street

 
Columbus, Ohio 43215

 
Attention:  Treasurer

 
17. Duplicate Originals; Counterparts.  This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original.  This Agreement may be executed in several counterparts, each of
which counterpart shall be deemed an original instrument and all of which
together shall constitute a single Agreement.  The failure of any party hereto
to execute this Agreement, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.
 
18. No Oral Change.  This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
 
19. Headings, Etc.  The headings and captions of Sections of this Agreement are
for convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.
 
20. Number and Gender/Successors and Assigns.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may
require.  Without limiting the effect of specific references in any provision of
this Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person comprising Indemnitor from time to time, as the sense of a particular
provision may require, and to include the successors and assigns of either
Indemnitor, all of whom shall be bound by the provisions of this Agreement,
provided that Indemnitor may not assign its obligations hereunder except with
the written consent of Lender in its sole discretion.  This Agreement shall
inure to the benefit of the Indemnified Parties and their respective successors
and assigns forever.
 
 
11

--------------------------------------------------------------------------------

 
 
21. Release of Liability.  Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.
 
22. Rights Cumulative.  The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Lender has under the Note, the
Loan Agreement or the other Loan Documents or would otherwise have at law or in
equity.
 
23. Inapplicable Provisions.  If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.
 
24. Governing Law; Waiver of Trial by Jury. (a)  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TENNESSEE.
 
(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK.  INDEMNITOR HEREBY (i) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND (ii) IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
 
(c)           INDEMNITOR, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY DO SO,
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY INDEMNITOR AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  THE INDEMNIFIED PARTIES ARE
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY INDEMNITOR.
 
25. Miscellaneous.  (a)  Wherever pursuant to this Agreement (i) Lender
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory to Lender, or (iii) any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Lender, shall be
in the sole and absolute discretion of Lender and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Wherever pursuant to this Agreement it is provided that Borrower
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable legal fees and disbursements of Lender’s retained firms.
 
(c)           All obligations and liabilities hereunder of the parties
comprising Indemnitor shall be joint and several.
 


 
[Signatures on following page]
 
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.
 
BORROWER:


GLIMCHER MJC, LLC,
a Delaware limited liability company


By:  Johnson City Venture, LLC,
        a Delaware limited liability company,
        its sole member


       By:  Glimcher Johnson City, Inc.,
               a Delaware corporation,
               its Managing Member


               By:  /s/ George A. Schmidt
                       George A. Schmidt
                       Executive Vice President
                       Chief Investment Officer




SPONSOR:
 


 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware Limited Partnership
 
By:   Glimcher Properties Corporation, a
         Delaware corporation and its sole
         general partner
 

 
By: /s/ George A. Schmidt
                                                                                                        
George A. Schmidt
       Executive Vice President
                                                                                                      
  Chief Investment Officer
 
 
 

 